ITEMID: 001-85701
LANGUAGEISOCODE: ENG
RESPONDENT: CZE
BRANCH: ADMISSIBILITY
DATE: 2008
DOCNAME: KAFKA v. THE CZECH REPUBLIC
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Isabelle Berro-Lefèvre;Karel Jungwiert;Mark Villiger;Peer Lorenzen;Rait Maruste;Renate Jaeger;Snejana Botoucharova
TEXT: The applicant, Mr Petr Kafka, is a Czech national who was born in 1949 and lives in Varnsdorf. The Czech Government (“the Government”) were represented by their Agent, Mr V.A. Schorm, from the Ministry of Justice.
The facts of the case, as submitted by the parties, may be summarised as follows.
On 5 May 1998 the applicant brought a civil action against his former employer seeking to quash an appraisal report of him.
It appears that the proceedings are still pending.
On 3 June 1998 the applicant filed a civil action against his former employer for the payment of CZK 4,736 (application no. 925/04).
The proceedings terminated with a decision of the Constitutional Court of 8 December 2004.
On 20 July 1998 the applicant brought a civil action seeking to quash an employee’s card issued by his former employer on 2 April 1998 and the delivery of a new card alleging that the period of employment was wrongly recorded. On 25 May 2000 the District Court suspended the case pending the outcome of the proceedings instituted by the applicant against his former employer for the payment of CZK 4,736 (application no. 925/04).
On 18 May 2005 the court resumed the proceedings which seem to be still pending.
On 13 April 2000 the applicant issued proceedings for damages against the Jiříkov Reformatory Institution for Children and Juveniles (Východný ústav pro děti a mládež) which are still pending.
The relevant domestic law and practice concerning remedies for the allegedly excessive length of judicial proceedings are set out in the Court’s decision in the case of Vokurka v. Czech Republic, no. 40552/02 (dec.), §§ 11-24, 16 October 2007).
